Appeal by defendant, as limited by his briefs, from a sentence of the County Court, Westchester County, imposed September 2, 1971, upon a conviction of attempted robbery in the first degree, on his plea of guilty. Sentence reversed, as a matter of discretion in the interest of justice, and ease remanded to the County Court for resentence. The County Court promised defendant a sentence of not more than 8 years, but imposed a sentence of not more than 12 years. Rabin, P. J., Latham, Shapiro, Christ and Brennan, JJ., concur.